Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-11, 13 and 14 are objected to because of the following informalities:  
Claim 7, 1st limitation stated “the power source is configured to output a predetermined maximum voltage and, when outputting the predetermined maximum voltage, a maximum current” appears to be incomplete. Note, the underline part of the claim, what does applicant mean by that?
Claim 7, line 7, “deliver to the output a first, maximum current” should correctly be “deliver to the output, a first maximum current”.
Claim 7, line 12, should “the first current” be “the first maximum current”?
Claims 7-11 and 13-18, “An” should correctly be “The”.
Claim 9, page 3, line 1, “deliver to the first output a first, maximum current” should correctly be “deliver to the first output, a first maximum current”.
Claim 9, page 3, line 6, should “the first current” be “the first maximum current”?
Claim 9, page 3, line 9, “receive at the output a third, maximum current” should correctly be “receive at the output, a third maximum current”.
Claim 9, page 3, lines 13 and 14, “the third, maximum current” should correctly be “the third maximum current”.

Claim 10, line 9, should “the corresponding third current” be “the third current”?
Claim 11, line 5, “deliver to the load a first, maximum current” should correctly be “deliver to the load, a first maximum current”.
Claim 11, line 10, “the first, maximum current” should correctly be “the first maximum current”.
Claim 13, line 4, “a first output” should correctly be “the first output”, see line 3.
Claim 13, page 4, line 4, “deliver to the first output a first, maximum current” should correctly be “deliver to the first output, a first maximum current”.
Claim 13, page 4, line 12, “third, maximum current” should correctly be “a third maximum current”.
Claim 13, page 5, line 2, should “the third current” be “the maximum third current”?
Claim 14, line 8, should “the corresponding third current” be “the third current”? 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-11, 13 and 14, the claimed subject matters are not corresponding to the specification and having many errors (lack of antecedent basis).
	Regarding claims 7-11, 13 and 14, the newly amended claims disclose “first polarity” and “second polarity”. However, there is no mentioned in the specification there are such polarities claimed.
	Regarding claim 7, it is not clear what does applicant mean by “a second current being between 0.8 and 1.2 times the first current”? Is it 0.8 and 1.2 times larger the first current? Note, claims 9-11, 13 and 14 also disclose claimed ranges.
	Regarding claim 8, it is not clear what does applicant mean by “when the output voltage at the output is the predetermined maximum voltage having the second polarity, to the second current?
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozzolino (7,944,303).
Regarding claims 7 and 11, Cozzolino (Fig. 2) discloses an amplifier circuit comprising: a power source (VDD); a transistor (M1) can be read as an amplifier receiving input (IN) at its gate and generating an output (OUT) via its drain. Regarding the percentage of the maximum current, which Cozzolino does not disclose, it is obviously be derived from the predetermined power source, wherein the desired amount of second current (between .8 and 1.2 times) as comparing to the first maximum current claimed, it is considered as a matter of design engineering based on design requirements for distortion minimization.
Regarding claim 8, wherein the current source (I1) can be read as current limiter.
	Regarding claims 15 and 16, wherein current sources (I1 and I2) can be read as first and second limiters, respectively.

Claims 7-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (6,657,496), hereinafter called CHEN.



Regarding claim 8, wherein the constant current source (I1) can be read as current limiter.
	Regarding claims 15 and 16, wherein constant current sources (I1 and I2) can be read as first and second limiters, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843